J-S44021-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

ZEON L. MARZKA

                        Appellant                   No. 2029 WDA 2014


     Appeal from the Judgment of Sentence entered October 29, 2014
               In the Court of Common Pleas of Erie County
             Criminal Division at No: CP-25-CR-0000433-2014


BEFORE: LAZARUS, STABILE, and JENKINS, JJ.

MEMORANDUM BY STABILE, J.:                    FILED SEPTEMBER 09, 2015

      Appellant, Zeon L. Marzka, appeals from the judgment of sentence the

Court of Common Pleas of Erie County imposed on October 29, 2014. In the

brief filed by his counsel in accordance with Anders v. California, 386 U.S.
738 (1967), as refined by Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), Appellant contends his sentence is manifestly excessive. His counsel

concurrently filed a petition for leave to withdraw. For the reasons explained

below, we grant counsel’s petition for leave to withdraw and affirm

Appellant’s judgment of sentence.

      The trial court summarized the relevant background of the case as

follows:

      On September 9, 2014, Appellant appeared before the Honorable
      Ernest J. DiSantis, Jr., and pled guilty to an amended count of
      second-degree arson. In exchange, the Commonwealth nolle
      prossed the remaining six counts.
J-S44021-15


      On October 29, 2014, Appellant appeared before this [c]ourt and
      was sentenced to a term of 4 to 10 years’ incarceration.
      Appellant filed a timely . . . [m]otion to [r]econsider [s]entence,
      which this [c]ourt denied on November 12, 2014.

      Appellant filed a timely [n]otice of [a]ppeal on December 10,
      2014. In response thereto, this [c]ourt entered a Rule 1925(b)
      [o]rder, directing Appellant to file a [c]oncise [s]tatement of
      [m]atters [c]omplained of on [a]ppeal.         Appellant timely
      complied on December 22, 2014[.]

Trial Court Opinion, 2/5/15, at 1.

      We may not address the merits of Appellant’s issue without first

reviewing the request to withdraw.     Commonwealth v. Rojas, 874 A.2d
638, 639 (Pa. Super. 2005). As this Court recognized in Commonwealth v.

Cartrette, 83 A.3d 1030 (Pa. Super. 2013), our Supreme Court’s decision in

Santiago did not change the procedural requirements for requesting

withdrawal from representation.

      Counsel must: 1) petition the court for leave to withdraw stating
      that, after making a conscientious examination of the record,
      counsel has determined that the appeal would be frivolous;
      2) furnish a copy of the brief to the defendant; and 3) advise the
      defendant that he or she has the right to retain private counsel
      or raise additional arguments that the defendant deems worthy
      of the court’s attention.

Id. at 1032 (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa.

Super. 2009)).

      We conclude counsel has satisfied the procedural requirements set

forth in Anders.      In the petition to withdraw, counsel explains her

conclusion that, based on a review of the case, there are no meritorious

issues to be raised on Appellant’s behalf and that proceeding with the case

                                     -2-
J-S44021-15


would be frivolous.   In addition, counsel furnished a copy of the appellate

brief to Appellant and advised Appellant of his right to retain new counsel or

act on his own behalf to raise additional arguments or points for this Court’s

consideration.

      Having concluded counsel satisfied the procedural requirements of

Anders, we must ascertain whether the brief satisfied the substantive

mandates prescribed in Santiago.        In Santiago, our Supreme Court

announced:

      [I]n the Anders brief that accompanies court-appointed
      counsel’s petition to withdraw, counsel must: (1) provide a
      summary of the procedural history and facts, with citations to
      the record; (2) refer to anything in the record that counsel
      believes arguably supports the appeal; (3) set forth counsel’s
      conclusion that the appeal is frivolous; and (4) state counsel’s
      reasons for concluding that the appeal is frivolous. Counsel
      should articulate the relevant facts of record, controlling case
      law, and/or statutes on point that have led to the conclusion that
      the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the Anders brief, counsel has included a statement of the case that

includes a procedural history of the case.    Counsel has satisfied the first

requirement.

      The second required element of an Anders brief is reference to

anything in the record that counsel believes arguably supports the appeal.

Here, counsel suggests that the trial court failed to consider his “obvious

remorse” and “rehabilitative potential.” Appellant’s Brief at 7. Counsel has

satisfied the second Anders requirement.

                                    -3-
J-S44021-15


        Counsel also has satisfied the third element of Anders, stating her

conclusion that the appeal is frivolous.     Appellant’s Brief at 7-8.   Finally,

counsel provided her reasons for concluding the appeal is frivolous.

Counsel, therefore, has satisfied the fourth and final element of the Anders

test.

        Having determined the procedural and substantive requirements of

Anders are satisfied, we must conduct our own independent review of the

record to determine if the issue identified in this appeal is, as counsel

asserts, wholly frivolous, or if there are any other meritorious issues present

in this case. Santiago, 978 A.2d at 354 (quoting Anders, 386 U.S. at 744)

(“[T]he court—not counsel—then proceeds, after a full examination of all the

proceedings, to decide whether the case is wholly frivolous. If it so finds, it

may grant counsel’s request to withdraw.”).

        As noted above, Appellant argues the trial court abused its discretion

by imposing a manifestly excessive sentence. Specifically, Appellant argues

the trial court did not properly weigh his “obvious remorse” and his

“rehabilitative potential.”   Appellant’s Brief at 7.   Appellant concludes that

the trial court should have considered these mitigating factors and fashioned

a lesser sentence.     Id.    As such, Appellant presents a challenge to the

discretionary aspects of his sentence.

        In Commonwealth v. Levy, 83 A.3d 457 (Pa. Super. 2013), this

Court reiterated:


                                       -4-
J-S44021-15


       Appellant is not entitled as of right to a review of such a
       challenge. Our jurisdiction over a claim regarding the
       discretionary aspects of sentence must be established as follows:

          We conduct a four-part analysis to determine: (1) whether
          appellant has filed a timely notice of appeal, see Pa.R.A.P.
          902 and 903; (2) whether the issue was properly
          preserved at sentencing or in a motion to reconsider and
          modify sentence, see Pa.R.Crim.P. 720; (3) whether
          appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
          (4) whether there is a substantial question that the
          sentence appealed from is not appropriate under the
          Sentencing Code, 42 Pa.C.S. § 9781(b).

Id. at 467 (quoting Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.

Super.    2010)    (internal    quotation      marks,   citations   and   modifications

omitted)).

       A review of the record reveals that Appellant has satisfied the first

three elements of the test.         We now turn to the fourth element, whether

there is a substantial question under 42 Pa.C.S.A. § 9781(b) that the

sentence appealed from is not appropriate.1

       A claim of inadequate consideration of mitigating factors generally fails

to raise a substantial question. See, e.g., Commonwealth v. Johnson, J.,

961 A.2d 877, 880 (Pa. Super. 2008). Additionally, we have held “[t]hat the

court[’s] refus[al] to weigh the proposed mitigating factors as Appellant

____________________________________________


1
  “A substantial question exists where an appellant sets forth a plausible
argument that the sentence violates a particular provision of the Sentencing
Code or is contrary to the fundamental norms underlying the sentencing
process.” See, e.g., Commonwealth v. Johnson, G., 873 A.2d 704, 709
(Pa. Super. 2005).



                                           -5-
J-S44021-15


wished, absent more, does not raise a substantial question.”         Moury, 992
A.2d at 175 (citations omitted). Here, Appellant’s challenge is limited to the

sentencing court’s alleged failure to account for mitigating factors, providing

no additional reason for challenging the sentence.       Accordingly, Appellant

failed to raise a substantial question for our review. Id.

       Even if we were to conclude otherwise, Appellant failed to show the

sentencing court abused its discretion in fashioning Appellant’s sentence. 2

To this end, the trial court noted:

       [T]his [c]ourt sentenced Appellant to 4 to 10 years’
       incarceration, which was an upward departure from the
       aggravated range, but within the statutory maximum limit. As
       the record reflects, before imposing sentence, this [c]ourt
       considered    the  pre-sentence     investigative report, the
       Pennsylvania Sentencing Code and all its factors, and the
       Pennsylvania Sentencing Guidelines.

Trial Court Opinion, 2/5/15, at 4 (footnote and citation omitted).

       The trial court also noted that it explained on the record its reasons for

departing upward from the sentencing guidelines. Id. Indeed, the notes of

testimony reveal the trial court stated the following:

       Here, [Appellant] intentionally set fire on a porch and imperiled
       six people, including an infant. He did so at 3:00 a.m. and
       although he professes to intend no harm, that just has no
____________________________________________


2
  “In reviewing a challenge to the discretionary aspects of sentencing, we
evaluate the court’s decision under an abuse of discretion standard.
Additionally, this Court’s review of the discretionary aspects of a sentence is
confined by the statutory mandates of 42 Pa.C.S.[A]. § 9781(c) and (d).”
Commonwealth v. Dodge, 77 A.3d 1263, 1274 (Pa. Super. 2013)
(quotation marks and citations omitted).



                                           -6-
J-S44021-15


     credibility. You set fire to a place where people are sleeping with
     a high probability, a high probability of killing them. And now it
     turns out in court that he claims to have been acting at the
     behest of others, some person too powerful to touch, this
     imaginary Professor Moriarty. I conclude he did it. He either did
     it for his own anger or to please another or for profit, but the
     reality is he stands here and hides, under his theory, the true
     perpetrator. That goes beyond the heartland of the sentencing
     guidelines[.] [The sentencing guidelines] are not a handcuff for
     the court. I rarely deviate from them. But in this case, this
     arson with the imperiling of six lives, one an infant, offered not
     in anger, but in cold calculation, that’s what he tells us, still
     protecting the person he claims is at the top of it, if that’s to be
     credited, chills one to the very soul.

     I’m going to go beyond the standard range of the guidelines.
     I’m going to go beyond the aggravated range of the guidelines
     and I’m going to impose a sentence of four years to ten years[.]

     ....

     A person who would set fire to a house with an infant in there
     deserves nothing more than a long prison sentence. And I note
     for the record, aside from his crime, his prior record score is
     already five.

Trial Court Opinion, 2/5/15, at 4-5 (quoting N.T. Sentencing, 10/29/14, at

17-18).

     There is no indication in the record before us the sentencing court

failed to consider Appellant’s personal circumstances, ignored mandatory

sentencing factors under 42 Pa.C.S.A. § 9721(b), or in any other way

imposed a sentence that can be characterized as excessive in relation to the

underlying circumstances. Appellant has not advanced a plausible claim that

the sentencing court’s actions were inconsistent with any provision of the

sentencing code or were contrary to the fundamental norms underlying the




                                    -7-
J-S44021-15



sentencing process. Nor do we find any other meritorious issue present in

this case. His appeal is wholly frivolous.

      In essence, Appellant is asking this Court to make credibility

determinations by reweighing Appellant’s display of remorse. We cannot do

so. See, e.g., Commonwealth v. Gibson, 720 A.2d 473, 480 (Pa. 1998)

(“Credibility determinations are strictly within the province of the finder of

fact; therefore, an appellate court may not reweigh the evidence and

substitute its judgment for that of the finder of fact.”); Commonwealth v.

Brown, 741 A.2d 726, 735 (Pa. Super. 1999), appeal denied, 790 A.2d
1013 (Pa. 2001) (“[W]hen reviewing sentencing matters, we must accord

the sentencing court great weight as it is in the best position to view the

defendant’s character, displays of remorse, defiance or indifference, and the

overall effect and nature of the crime.”) (citation omitted).

      Counsel’s petition for leave to withdraw is granted.      Judgment of

sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2015




                                     -8-